 Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 1 of 14 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                              CASE NO:
KELLY SUNDAY,
     Plaintiff,

vs.

AMSCOT CORPORATION d/b/a AMSCOT; and
TERRY TSAFATINOS & ANNAJOINT
REVOCABLE TRUST c/o TERRY TSAFATINOS,
as Trustee, jointly and severally; and Unknown
Defendant #1; and Unknown Defendant #2,
       Defendants.
________________________________/

                           COMPLAINT FOR INJUNCTIVE RELIEF

           Plaintiff KELLY SUNDAY, by and through undersigned counsel, hereby files this

Complaint and sues AMSCOT CORPORATION, a Florida corporation, d/b/a AMSCOT, and

TERRY TSAFATINOS & ANNAJOINT REVOCABLE TRUST c/o TERRY TSAFATINOS, as

Trustee, jointly and severally (“Defendants”), for injunctive relief, attorney’s fees and litigation

expenses pursuant to 42 U.S.C. §12181, et seq., as follows:


                         JURISDICTION/VENUE/PARTIES/DEMANDS

      1.      This is an action for injunctive relief pursuant to Title III of the Americans with

              Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 U.S.C. §1331, and 28 C.F.R.

              §36.201 (“ADAAG”) to prevent discrimination which includes equal access to

              Defendants’ place of public accommodation.

      2.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has original jurisdiction

              over actions that arise from the Defendant’s violations of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181, et seq. See also 28 U.S.C. §§ 2201 and 2202.


                                                   1
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 2 of 14 PageID 2



 3.    Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391 because

       it is where the cause of action accrued, and it is the situs of the property that is the

       subject of this action. Assignment to the Tampa Division is appropriate pursuant to

       Rule 1.02 of the Local Rules of the United States District Court, Middle District of

       Florida, because it is the county having the greatest nexus with the action, with due

       regard to the where the cause of action accrued and the situs of the subject property.

 4.    Plaintiff, KELLY SUNDAY, resides in Pinellas County, Florida, is sui juris and

       qualifies as an individual with disabilities as defined by the ADA. Plaintiff, as a result

       of advanced Parkinson’s Disease, is unable to engage in the major life activity of

       walking more than a few steps or standing without assistive devices. Instead, Plaintiff

       is bound to ambulate with a cane, Rollator, wheelchair or other support and has limited

       use of her hands. She is unable to tightly grasp or pinch, or twist her wrist to operate

       turning door hardware or spigots. When ambulating beyond the comfort of her own

       home, Plaintiff must primarily rely on a Rollator, wheelchair, or cane. Plaintiff requires

       accessible handicap parking spaces located closest to the entrances of a facility. The

       handicap and access aisles must be of sufficient width so that she can embark and

       disembark to and from her vehicle. Routes connecting the handicap spaces and all

       features, goods and services of a facility must be level, properly sloped, sufficiently

       wide and without cracks, holes or other hazards that can pose a danger of tipping,

       catching wheels, cane, or falling. These areas must be free of obstructions or unsecured

       carpeting that make passage either more difficult or impossible. Amenities must be

       sufficiently lowered so that Plaintiff can reach them or use them as support while

       writing or using card devises. She has difficulty operating turning door knobs, locks or



                                             2
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 3 of 14 PageID 3



       other operating mechanisms that require tight grasping, twisting of the wrist or

       pinching. She cannot pass doorways that lack the proper clearance.

 5.    Plaintiff is a consumer who frequents businesses in the Tampa Bay Area.

 6.    When she travels throughout the Tampa Bay area, Plaintiff has and will continue to

       avail herself of public accommodations. Plaintiff’s attorneys, friends and medical

       providers are located in the Tampa Bay area which she frequents often and on a

       constant basis.

 7.    Plaintiff is an advocate of the rights of similarly situated disabled persons and is

       otherwise a “tester” for the purpose of asserting her civil rights and monitoring,

       ensuring, and determining whether places of public accommodation are in compliance

       with the ADA.

 8.    According to the Property Appraiser Record, Defendant TERRY TSAFATINOS &

       ANNAJOINT REVOCABLE TRUST c/o TERRY TSAFATINOS, as Trustee

       (“Defendant”) owns or operates a place of public accommodation as defined by the

       ADA and the regulations implementing the ADA, 28 C.F.R. Part 36.201(a) and 36.104,

       located at 9297 Seminole Blvd, Seminole, FL 33772.

 9.    Defendant AMSCOT CORPORATION, a Florida corporation d/b/a AMSCOT

       (“Defendant”), is authorized to conduct and is conducting business within the State of

       Florida within the jurisdiction of this Court. Upon information and belief, AMSCOT

       CORPORATION, is the lessee or operator of the real property, and owner of the

       improvements where the subject facility is located that is the subject of this action,

       commonly known as AMSCOT, located at 11821 Seminole Boulevard, Largo, Florida

       33778 (“Property”), which also maintains and controls the Property. The Property is a



                                           3
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 4 of 14 PageID 4



       place of public accommodation as defined by the ADA and the regulations

       implementing the ADA, 28 C.F.R. 36.201(a) and 36.104.

 10.   Defendants are jointly and severally liable.

 11.   Plaintiff has retained undersigned counsel and law firm to commence and prosecute

       this action to stop marginalization of disabled or qualified disabled persons committed

       by Defendant under the ADA. Pursuant to 42 U.S.C. § 12205 and 28 C.F.R. 36.505,

       Plaintiff is entitled to immediate temporary and permanent injunctive relief to prevent

       the present, continued, and future discrimination and discriminatory practices so

       evidenced by Defendants and the Property as further described hereinafter, reasonable

       attorney’s fees, costs and litigation expenses.

                                BACKGROUND

 12.   Defendants’ Property is a place of public accommodation as defined by the ADA

       because it is, or is part of, a place of exhibition, entertainment, sales, rental, or

       commercial establishment. The Property allows the general public access to obtain

       financial services, such as obtaining money orders or advanced financial payments. As

       such, the subject Property is a sales establishment, which is a place of public

       accommodation pursuant to 42 U.S.C. §12181 and must comply with the ADA. This

       means it must not discriminate against individuals with disabilities and may not deny

       full and equal enjoyment of the services afforded to the general public and the

       Defendants have subjected themselves to the ADA.

 13.   In   addition    to    Title   III’s   prohibition   of   denial-of-participation,   no

       public accommodations may “afford an individual or class of individuals, on the basis

       of disability … directly, or through contractual licensing, or other arrangements with



                                              4
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 5 of 14 PageID 5



       the opportunity to participate in or benefit from a good, service, facility, privilege,

       advantage, or accommodation that is not equal to that afforded to other individuals.” 42

       U.S.C. § 12182(b)(1)(A)(ii).

 14.   The broad mandate of the ADA is to provide an equal opportunity for individuals with

       disabilities to participate in and benefit from all aspects of American civic and

       economic life. That mandate extends to establishments, such as the Defendants’

       Property.

 15.   The ADA is the industry standard adopted by major companies and governmental

       agencies to ensure their establishments are accessible to disabled persons; the

       guidelines are readily achievable. These guidelines are readily available via the internet

       so that a business designing an establishment can easily access the standards and

       provide several basic components to incorporate into the Property so that persons with

       disability may have accessibility.

 16.   Pursuant to Title III, “[n]o individual shall be discriminated against on the basis

       of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

       advantages, or accommodations of any place of public accommodation by any person

       who owns, leases (or leases to), or operated a place of public accommodation.” 42

       U.S.C. § 12182(a).

 17.   Public accommodations are prohibited from subjecting “an individual or class

       of individuals on the basis of a disability … directly, or through contractual, licensing,

       or other arrangements, to a denial of the opportunity of the individual or class to

       participate in or benefit from the goods, services, facilities, privileges, advantages, or

       accommodations of an entity.” 42 U.S.C. § 12182(b)(1)(A)(i).



                                              5
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 6 of 14 PageID 6



 18.   Defendants are obligated to comply with 42. U.S.C. § 12182(b)(2)(A)(ii), which

       defines discrimination as “a failure to make reasonable modifications in policies,

       practices, or procedures, when such modifications are necessary to afford such goods,

       services, facilities, privileges, advantages, or accommodations to individuals with

       disabilities[.]”

 19.   Separate is not equal and discrimination includes “a failure to take such steps as may

       be necessary to ensure that no individual with a disability is excluded, denied services,

       segregated or otherwise treated differently than other individuals because of the

       absence of auxiliary aids and services[.]” 42 U.S.C. § 12182(b)(2)(A)(iii). Defendants’

       disparate treatment of persons who are not disabled or not qualified disabled, from

       persons who are disabled or qualified disabled, violate Federal law, and such

       discrimination must cease.

                          COUNT I – INJUNCTIVE RELIEF

 20.   Plaintiff realleges paragraphs 1 through 19 as if fully set forth herein.

 21.   Defendants own and operate, either itself or through third parties, the subject Property

       open to the general public and further allows members of the public to partake of the

       goods,      services,   features,   facilities,   benefits,   advantages,   amenities   and

       accommodations of the Property.

 22.   Defendants failed to comply with ADA criteria in violation of general prohibition

       against discrimination for individuals with disabilities and the specific requirement(s)

       concerning public accommodations including, but not limited to the following

       (Plaintiff anticipates additional ADA violations will be disclosed during the discovery

       process):



                                                6
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 7 of 14 PageID 7



 a)    sales counters at the Property are at inaccessible heights, which requires that a portion

       of the main counter height range is from 28 inches to 34 inches above finished floor

       The Plaintiff was prevented from using the sales counters because each was at

       inaccessible heights; and

 b)    various self-service forms are located on inaccessible high display tables, in violation

       of 28 C.F.R. Part 36, Section 4.2, thereby preventing Plaintiff from use of the self-

       service forms; and

 c)    various hanging merchandise are at inaccessible heights, in violation of 28 C.F.R. Part

       36, Section 42, which prohibited Plaintiff from being able to use same; and

 d)    failure to provide adequate directional and accurate informational signage through the

       Property, as required by 28 C.F.R. Part 36, Section 4.1.3(16), prevented Plaintiff from

       navigating the Property; and

 e)    failure to provide signage at the Property addressing people with disabilities advising

       them that accessible services are provided, as required by 20 C.F.R. Part 36, Section

       4.30.4, precluded Plaintiff from full use of the services at the Property; and

 f)    failure to provide an ADA compliant curb cut and requisite striping from parking area

       at the Property in violation of 28 C.F.R. Part 36; and

 g)    failure to provide one in every eight accessible spaces, but not less than one, with an

       accessible 96 inch wide minimum, with the designation of “van accessible” as required

       by 28 C.F.R. Part 36, Section 4.6.4 and 4.1.2(5)(b); and

 h)    failure to provide an adequate number of accessible number of handicap spaces at the

       Property that comply with the requirements of 28 C.F.R. Part 36, Section 4.6.3, and are

       located on the shortest route of travel from adjacent parking to the Property, as required



                                             7
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 8 of 14 PageID 8



       by 28 C.F.R., Part 36, Section 4.6.2, as well as compliant pathway from said handicap

       spaces to the Property’s entrance.

       See Composite Ex. “A” attached.

 23.   On or about January 7, 2020, Plaintiff patronized the Defendants’ Property and

       encountered the above listed barriers, which impeded her ability to enjoy and partake

       of the amenities in the same manner as an able-bodied person. See attached Composite

       Exhibit “A”.

 24.   Plaintiff encountered barriers with Defendants’ Property in violation of the ADA as set

       forth above, which inhibited Plaintiff from patronizing Defendants’ establishment and

       has otherwise deterred Plaintiff from being able to use and enjoy Defendants’ public

       accommodations in the same manner as non-disabled individuals. The inaccessibility

       of Defendants’ Property has caused Plaintiff undue burden and hardship. Alterations to

       Defendants’ Property are readily achievable. At the time of the commencement of this

       action, the Defendants’ Property lacked complete compliance with the ADA.

 25.   Within ninety (90) days from the service of the Complaint, Plaintiff will revisit the

       Property to ensure compliance with the ADA and 28 C.F.R. § 36.302(e) and will use

       the Property and otherwise avail herself of the goods, services, features, facilities,

       benefits, advantages, amenities, and accommodations at the Property, provided the

       barriers have been removed.

 26.   Plaintiff is continuously aware that the subject Property remains non-compliant and

       that it would be a futile gesture to revisit the Property as long as those violations exist

       unless she is willing to suffer additional discrimination.




                                             8
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 9 of 14 PageID 9



 27.   Once Defendants comply with the ADA, Plaintiff will be able to enjoy the

       accommodations that suits her needs in the same manner as able bodied individuals,

       which is the purpose of the ADA.

 28.   The violations present at the Defendants’ Property infringe upon Plaintiff’s right to

       travel free from discrimination.

 29.   Plaintiff continues to desire to patronize the Defendants’ Property, but is unable to do

       so until the barriers are removed, thus will continue to suffer irreparable injury from

       the Defendants’ intentional acts, policies, and practices set forth herein unless enjoined

       by this Honorable Court.

 30.   Plaintiff has suffered and continues to suffer frustration and humiliation as the result of

       the discriminatory conditions at the Defendants’ Property. By continuing to operate a

       Property with discriminatory conditions, Defendants contribute to Plaintiff’s sense of

       isolation and segregation, and deprives the Plaintiff of full and equal enjoyment of the

       goods, services, facilities, privileges and accommodations available to the general

       public. By encountering the discriminatory conditions at Defendants’ Property, and

       knowing it would be futile to return to the Property unless she is willing to endure

       additional discrimination, Plaintiff is deprived of the same advantages, privileges,

       goods, services, amenities, and benefits readily available to the general public.

 31.   By maintaining a Property with ADA violations, Defendants deprive Plaintiff of the

       equality of opportunity offered to the general public.

 32.   The Defendants’ Property did not offer adequate amenities to permit a disabled person

       such as Plaintiff with mobility impairments to use and navigate the Property in an

       effective manner as set out above.



                                             9
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 10 of 14 PageID 10



   33.   When Properties impose barriers like Defendants’, mobility impaired users, such as

         Plaintiff, are excluded from the content and services available.

   34.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result of

         Defendants’ discrimination until the Defendant is compelled to modify its Property to

         comply with the requirements of the ADA and to continually monitor and ensure that

         the subject Property remain in compliance.

   35.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from

         the Defendants’ non-compliance with the ADA with respect to the Property and has

         reasonable grounds to believe she will continue to be subjected to discrimination in

         violation of the ADA by the Defendants.

   36.   Because of Defendants’ denial of full and equal access to, enjoyment of,

         and communication with, its goods, services, facilities, privileges, advantages, and

         accommodations, Plaintiff and others similarly situated has suffered, and continues to

         suffer, an injury in fact, which is concrete and particularized, present, actual and a direct

         result of Defendants’ conduct or omission.

   37.   The Defendants’ have discriminated against the Plaintiff by denying her access to, and

         full and equal enjoyment of, the goods, services, facilities, privileges, amenities,

         advantages and accommodations of the Property.

   38.   The Plaintiff and all others similarly situated will continue to suffer such

         discrimination, injury and damage without the immediate relief provided by the ADA

         as requested herein.

   39.   Defendants have discriminated against the Plaintiff by denying her access to full and

         equal enjoyment of the goods, services, facilities, privileges, amenities, advantages and



                                                10
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 11 of 14 PageID 11



         accommodations of its place of public accommodation or commercial facility in

         violation of 42 U.S.C. § 12181, et seq., and 28 C.F.R. § 36.302(e). Furthermore, the

         Defendants continue to discriminate against the Plaintiff, and all those similarly

         situated, by failing to make reasonable modifications in policies, practices, or

         procedures, when such modifications are necessary to afford all offered goods,

         services, privileges, facilities, amenities, advantages and accommodations to

         individuals with disabilities; and by failing to take such efforts that may be necessary

         to ensure that no individual with a disability is excluded, denied services, segregated

         or otherwise treated differently than other individuals because of the absence of

         auxiliary aids and services.

   40.   Because Plaintiff has no contractual relationship with the Defendants and because she

         is not entitled to monetary damages from Defendants, Plaintiff is without adequate

         remedy at law and is suffering irreparable harm. Plaintiff and others will continue to

         suffer irreparable injury from Defendants’ intentional acts, policies, and practices set

         forth herein unless enjoined by the court. Plaintiff has no plain, adequate, or complete

         remedy at law to redress the wrongs alleged herein and this suit for and injunctive relief

         is the only means to secure adequate redress from the Defendants’ unlawful and

         discriminatory practices.

   41.   As a result of the inaccessibility of the Defendants’ Property and by the barriers to

         access its Property, the Defendants have denied individuals with disabilities who are

         mobility impaired full and equal enjoyment of the information and services that the

         Defendants have made available to the general public in its Property in derogation of

         42 U.S.C. sec. 12101 et seq., and as prohibited by 42 U.S.C. sec. 12182 et. seq.



                                              11
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 12 of 14 PageID 12



   42.   The Defendant has violated the ADA (and continues to do so) by denying access to its

         Property to individuals with disabilities who are mobility impaired. These violations

         within the Property are ongoing, and removal of the barriers are readily achievable.

   43.   Defendants use standards, criteria or methods of administration that have a

         chilling effect, discriminatory effect, or perpetration of discrimination on the Plaintiff

         and a protected class of citizens.

   44.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff’s

         request for injunctive relief, including an order to require the Defendants to alter the

         subject Property to make it readily accessible and useable to the Plaintiff and all those

         other persons with disabilities as defined by the ADA and 28 C.F.R. § 36.302(e); or by

         closing the Property until such time as the Defendants cure its violations of the ADA.

   45.   As a result of the Defendants’ inadequate development and administration of the

         Property, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. sec. 12133 to

         remedy the discrimination.

   46.   Pre-suit notice to the Defendants of the Defendants’ violations of ADA is not required

         pursuant to the ADA.

   47.   Any and all conditions precedent to the action have been fulfilled, performed, or

         waived; specifically, on or before January 13, 2019, the undersigned performed a

         diligent search of online public records, and according to those records, the Defendants

         have not registered for remediation nor have been sued for violations described herein.

   48.   Pursuant to 42 U.S.C. sec. 12188, this Court is vested with the authority to grant

         Plaintiff injunctive relief; including an Order to:




                                               12
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 13 of 14 PageID 13



            a. Require Defendants to remove all readily achievable barriers to comply with the

                ADA, and

            b. Require Defendants to cease and desist discriminatory practices and if necessary to

                cease and desist operations of the Property until the requisite modifications are

                made such that its Property becomes equally accessible to persons with disabilities.

        WHEREFORE Plaintiff demands judgment against Defendants and requests the following

injunctive relief:

        a) The Court enter an Order granting temporary, preliminary and permanent injunction

            prohibiting Defendants from operating its Property without adequate accommodation

            for the mobility impaired;

        b) The Court enter an Order requiring Defendants to update its Property to remove barriers

            in order that the individuals with mobility disabilities can access the Property and

            facilities to the full extent required by the Title III if the ADA;

        c) The Court enter an Order requiring Defendants to clearly display the universal disabled

            logo within its Property, wherein the logo would lead to ADA compliant amenities

            which would state Defendants’ accessibility information, facts, policies, and

            accommodations. Such a clear display of the disabled logo is to ensure that individuals

            who are disabled are aware of the availability of the accessible features of Property;

        d) The Court enter an Order requiring Defendants to provide ongoing support for ADA

            accessibility by implementing an ADA accessibility policy, and providing for ADA

            accessibility feedback to ensure compliance thereto;




                                                  13
Case 8:20-cv-00095-VMC-JSS Document 1 Filed 01/13/20 Page 14 of 14 PageID 14



       e) The Court enter an Order directing Defendants to evaluate its policies, practices, and

          procedures toward persons with disabilities, for such reasonable time so as to allow the

          defendants to undertake and complete corrective procedures to the Property;

       f) The Court award reasonable attorney’s fees, all costs, (including but not limited to court

          costs and expert fees), and other expenses of suit, to the Plaintiff; and

       g) That the Court award such other and further relief as it deems necessary, just and

          proper.


Dated: January 13, 2020
                                      Respectfully submitted,
                                      McDONALD & MINCE, PLLC

                                      __/s/ Layla K. McDonald______________
                                      Layla K. McDonald, Esq. / FBN: 11308
                                      Email: lmcdonald@mcdonaldandmincelaw.com
                                      Tel: 727-277-8234
                                      Melissa GilkeyMince, Esq. / FBN: 546230
                                      Email: mmince@mcdonaldandmincelaw.com
                                      Tel: 727-687-9707
                                      801 West Bay Drive, Suite 113
                                      Largo, Florida 33770
                                      Secondary Email: eserve@mcdonaldandmincelaw.com




                                                14
